Citation Nr: 1415138	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  08-09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected left ankle disability.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984.  The Veteran also had subsequent service with the Army National Guard from April 1986 to March 1991.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Based upon its review of the Veteran's claims file, the Board finds that the duty to assist the Veteran has yet to be fully met with regard to this claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Initially, a review of the December 2011 opinion reveals that the examiner's opinion was not based upon a complete review of the record.  Specifically, the examiner noted reliance on information from the previous VA examinations because "I was unable to find any records related to the left knee injury in October 1990 during National Guard Service."  The aforementioned service treatment records are of record, thus the Board finds that the examiners opinion was based on an examination of limited scope and is thus inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

As the Board noted in its November 2011 remand, the February 2009 VA examiner did not address whether the Veteran's bilateral hip and knee disabilities were related to the Veteran's military service or proximately caused by his service-connected left 

ankle disability.  Pursuant to the Board's November 2011 remand, the Veteran was afforded another examination to determine the etiology of his bilateral hip and knee disabilities.  
The Board notes that the December 2011opinion adequately addressed the etiology of the Veteran's left knee disability, however in addressing the Veteran's other disabilities the December 2011 opinion is insufficient for the same reasons as the original VA examination report.  Specifically, the VA examiner concluded that the Veteran's hip and right knee disabilities were not related to his military service, an in-service motor vehicle accident in 1982, or a 1990 left knee injury during National Guard Service.  However, the rationale provided only addresses whether the Veteran's bilateral hip and knee disabilities were caused or aggravated by his service-connected left ankle disability.

Without adequate explanation regarding the possible etiology of the Veteran's bilateral hip and knee disabilities, the December 2011 opinion is also insufficient for analyzing this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Board errs as a matter of law when it fails to ensure compliance with remand directives).  Therefore, the Board finds that the claim must be remanded for another VA examination.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the evidence of record by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded the appropriate VA examination to determine the etiology of his hip and knee disabilities.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether the diagnosed hip and knee disabilities are related to the Veteran's military service or any incident therein to include, the injury sustained in the 1982 motor vehicle accident, or the 1990 left knee injury.  The examiner must also provide an opinion as to whether any current knee or hip disability was caused or aggravated by the service-connected residuals of a left ankle fracture, including as a result of any gait abnormality due to the left ankle disability.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


